        Case 1:18-cv-10225-MLW Document 538
                                        537 Filed 08/06/20
                                                  08/05/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )


   JOINT STIPULATED MOTION AND [PROPOSED] ORDER TO EXTEND TIME

       WHEREAS, fact discovery is currently scheduled to close on August 7, 2020, pursuant to

this Court’s Order on May 1, 2020, Dkt. Nos. 533 & 534 (extending Dkt. Nos. 366-1 & 485);

       WHEREAS, during the fact discovery period, COVID-19 was declared a global

pandemic by the World Health Organization, which, among other things, has impacted the

availability of counsel and witnesses for depositions;

       WHEREAS, the parties have continued to engage in fact discovery despite the pandemic,

including through the depositions of Mirella Tiberi and Vance Ely on July 23, 2020 and July 31,

2020, respectively;

       WHEREAS, the parties have scheduled the upcoming depositions of Denis Riordan and

Tina Guarna-Armstrong on August 5, 2020 and August 12, 2020, respectively;

       WHEREAS, the parties are in the process of scheduling at least six additional

depositions, including depositions pursuant to Fed. R. Civ. P. 30(b)(6);
           Case 1:18-cv-10225-MLW Document 538
                                           537 Filed 08/06/20
                                                     08/05/20 Page 2 of 3



          WHEREAS, the parties agree that it will not be possible to complete the remaining

depositions by the current August 7, 2020 deadline;

          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the

undersigned counsel for Petitioners and for Defendants (collectively, the “Parties”), subject to

the approval of the Court for good cause shown, that:

              1. The dates set forth in the Scheduling Order, as modified by the Court’s previous

orders, shall be extended as follows:


                                        Scheduling Order,
                                                                         Proposed Deadline
                                        Dkt. Nos. 533-534
    Close of fact discovery               August 7, 2020                 September 25, 2020 1
    Joint report concerning
    settlement and summary               August 28, 2020                  October 16, 2020
    judgment motions

    Status conference
                                   September 15, 2020, 2:00 PM       November 2020 (Date TBD)
    regarding Rule 56 motions



          Respectfully submitted this 5th day of August, 2020.




                                                      IT IS SO ORDERED:

__8/6/20______ Date                                   ______________________________
                                                      The Honorable Mark L. Wolf




1
  The parties have agreed that Petitioners will serve no further Requests for Production or
Interrogatories during this time period.


                                                  2
      Case 1:18-cv-10225-MLW Document 538
                                      537 Filed 08/06/20
                                                08/05/20 Page 3 of 3



Counsel for the Respondents            Counsel for the Petitioners

JOSEPH H. HUNT                         /s/ Stephen Provazza
Assistant Attorney General             Kevin S. Prussia (BBO # 666813)
                                       Michaela P. Sewall (BBO # 683182)
WILLIAM C. PEACHEY                     Jonathan A. Cox (BBO # 687810)
Director                               Allyson Slater (BBO # 704545)
Office of Immigration Litigation       Stephen Provazza (BBO # 691159)
                                       Colleen M. McCullough (BBO # 696455)
J. MAX WEINTRAUB                       Matthew W. Costello (BBO # 696384)
Senior Litigation Counsel              WILMER CUTLER PICKERING
                                         HALE AND DORR LLP
/s/ William H. Weiland                 60 State Street
WILLIAM H. WEILAND                     Boston, MA 02109
(MA BBO # 661433)                      Telephone: (617) 526-6000
Trial Attorney                         Facsimile: (617) 526-5000
U.S. Department of Justice,            kevin.prussia@wilmerhale.com
Civil Division Office of Immigration   michaela.sewall@wilmerhale.com
Litigation,                            jonathan.cox@wilmerhale.com
District Court Section                 allyson.slater@wilmerhale.com
P.O. Box 868, Ben Franklin Station     stephen.provazza@wilmerhale.com
Washington, DC 20044                   colleen.mccullough@wilmerhale.com
(202) 305-0770                         matthew.costello@wilmerhale.com
(202) 305-7000 (facsimile)
William.h.weiland@usdoj.gov            Matthew R. Segal (BBO # 654489)
                                       Adriana Lafaille (BBO # 680210)
                                       AMERICAN CIVIL LIBERTIES UNION
                                       FOUNDATION OF MASSACHUSETTS, INC.
                                       211 Congress Street
                                       Boston, MA 02110
                                       (617) 482-3170

                                       Kathleen M. Gillespie (BBO # 661315)
                                       Attorney at Law
                                       6 White Pine Lane
                                       Lexington, MA 02421
                                       (339) 970-9283




                                       3
